DETAILED ACTION
1.	Claims 1-12 of U.S. Application 16/855231 filed on December 27, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, see pages 9-10, filed December 27, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakano (U.S. PGPub No. 20140085839).  
The examiner points out that primary reference Tsuboi (U.S. PGPub No. 20160165736) teaches (see figs. 1, 3 and 5-7 below) the amended features of wherein the driving unit (1) includes an outer periphery protrusion (77) and an inner periphery protrusion (76), the inner periphery protrusion (76) is closer to a center of the driving unit (1) than the outer periphery protrusion (77), the outer periphery protrusion (77) and the inner periphery protrusion (76) protrude from the driving unit (1) and are opposed to each other to form the adhered recess (75) therebetween (fig. 3; ¶ 50; ¶ 60; ¶ 61), and the inner periphery protrusion (76) is in contact with the positioning part (93) and is interposed between the positioning part (93) and the adhered protrusion (92) (fig. 7; ¶ 50; ¶ 60; ¶ 61).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi and provide the inner periphery protrusion is in contact with the adhered protrusion as taught by Kawai thereby forming a structure where the inner periphery protrusion is in contact with both the positioning part and the adhered protrusion and is interposed between the positioning part and the adhered protrusion in order to provide proper alignment and ease of assembly (Nakano, ¶ 3; ¶ 4; ¶ 6) (see below for complete rejection).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi (U.S. PGPub No. 20160165736) in view of Nakano et al (Nakano) (U.S. PGPub No. 20140085839).
Regarding claim 1, Tsuboi teaches (see figs. 1, 3 and 5-7 below) a driving device (title, ¶ 2) comprising: 

a cover (81) having an adhered protrusion (92) that is in a loop shape and is opposed to the adhered recess (75) (fig. 5; ¶ 41); 
an adhesive sealing compound (59) adhering the adhered recess (75) and the adhered protrusion (92) to each other continually in a loop shape (¶ 41; ¶ 48; ¶ 55); and 
a positioning part (93) configured to position the adhered protrusion (92) relative to the adhered recess (75) (¶ 53; ¶ 56 to ¶ 60),
wherein the driving unit (1) includes an outer periphery protrusion (77) and an inner periphery protrusion (76), the inner periphery protrusion (76) is closer to a center of the driving unit (1) than the outer periphery protrusion (77), the outer periphery protrusion (77) and the inner periphery protrusion (76) protrude from the driving unit (1) and are opposed to each other to form the adhered recess (75) therebetween (fig. 3; ¶ 50; ¶ 60; ¶ 61), and 
the inner periphery protrusion (76) is in contact with the positioning part (93) and is interposed between the positioning part (93) and the adhered protrusion (92) (fig. 7; ¶ 50; ¶ 60; ¶ 61).
Tsuboi does not explicitly teach the inner periphery protrusion is in contact with the adhered protrusion.




    PNG
    media_image1.png
    507
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    594
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    813
    577
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    475
    610
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi and provide the inner periphery protrusion is in contact with the adhered protrusion as taught by Kawai thereby forming a structure where the inner periphery protrusion is in contact with both the positioning part and the adhered protrusion and is interposed between the positioning part and the adhered protrusion in order to provide proper alignment and ease of assembly (Nakano, ¶ 3; ¶ 4; ¶ 6).
claim 2/1, Tsuboi in view of Nakano teaches the device claim 1, Tsuboi further teaches (see figs. 1, 3 and 5-7 above) the positioning part (93) includes: a first positioning part (see annotated fig. 6 above) configured to position the adhered protrusion (92) relative to the adhered recess (75) in one direction that is orthogonal to a protruding direction (this is the X direction, see annotated fig. 6 above) in which the adhered protrusion (93) protrudes (¶ 53; ¶ 56 to ¶ 60); and 
a second positioning part (see annotated fig. 6 above) configured to position the adhered protrusion (92) relative to the adhered recess (75) in a remaining one direction that is orthogonal to both the protruding direction of the adhered protrusion and the one direction in an orthogonal coordinate system (this is the Y direction, see annotated fig. 6 above, ¶ 53; ¶ 56 to ¶ 60).
Regarding claim 3/1, Tsuboi in view of Nakano teaches the device claim 1, Tsuboi further teaches (see figs. 1, 3 and 5-7 above) the positioning part (93) protrudes from the cover in a direction along a protruding direction of the adhered protrusion (92), and a protrusion amount of the positioning part (93) is larger than a protrusion amount of the adhered protrusion (92) (fig. 6; ¶ 41; ¶ 53; ¶ 56 to ¶ 60).
Regarding claim 4/3/1, Tsuboi in view of Nakano teaches the device claim 1,  Tsuboi further teaches (see figs. 1, 3 and 5-7 above) the cover (81) pinches a part (76) of the driving unit (1) between the adhered protrusion (92) and the positioning part (93) (fig. 6 ; ¶ 41; ¶ 53; ¶ 56 to ¶ 60).
Regarding claim 5/1, Tsuboi in view of Nakano teaches the device claim 1,   Tsuboi further teaches (see figs. 1, 3 and 5-7 above) the positioning part (93) includes 
Regarding claim 11/1, Tsuboi in view of Nakano teaches the device claim 1, Tsuboi further teaches (see figs. 1, 3 and 5-7 above) the positioning part (93) protrudes from the cover (81) in a direction along a protruding direction in which the adhered protrusion (92) protrudes (¶ 41; ¶ 53; ¶ 56 to ¶ 60).   
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Nakano and Kawai (JP 2012227217, see English Machine Translation previously attached).
	Regarding claim 6/1, Tsuboi in view of Nakano teaches the device of claim 1 but does not explicitly teach the cover has an outer surface protrusion that protrudes from an outer surface of the cover and is opposed to an end of the driving unit.
However, Kawai teaches (see fig. 6 below) the cover (13) has an outer surface protrusion (38) that protrudes from an outer surface of the cover (13) and is opposed to an end of the unit (12) (pages 4-5) in order to prevent corrosion due to the accumulation of moisture (Kawai, page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi in view of Nakano and provide the cover has an outer surface protrusion that protrudes from an outer surface of the cover and is opposed to an end of the driving unit as taught by Kawai in order to prevent corrosion due to the accumulation of moisture (Kawai, page 1).


    PNG
    media_image6.png
    629
    548
    media_image6.png
    Greyscale

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Nakano and Kawai as applied to claim 6 above, and further in view of Park et al (Park) (KR 101616578, see English Machine Translation previously attached).
Regarding claim 7/6/1, Tsuboi in view of Nakano and Kawai teaches the device of claim 1 but does not explicitly teach the adhesive sealing compound is opaque.
However, Park teaches the sealing compound (300) is opaque (since it is orange in color) (fig. 2; page 6) in order to more readily identifiable during a visual inspection (Park, page 6).
.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Nakano as applied to claim 1 above, and further in view of Ichikawa et al (Ichikawa) (JP 2010056493, see English Machine Translation attached).
Regarding claim 10/1, Tsuboi in view of Nakano teaches the device of claim 1, Tsuboi further teaches (see figs. 1, 3 and 5-7 above) each of the outer periphery protrusion (77) and the inner periphery protrusion (76) is a part of the frame (61) (¶ 33; ¶ 41; ¶ 42; ¶ 50). 
Tsuboi in view of Nakano does not explicitly teach the driving unit includes a frame having a tubular shape with a bottom and made of a metallic material.
However, Ichikawa teaches (see figs. 3 and 7 below) the driving unit includes a frame (2) having a tubular shape with a bottom and made of a metallic material (pages 3-4) in order to improve heat dissipation (Ichikawa, pages 3-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuboi in view of Nakano and provide the driving unit includes a frame having a tubular shape with a bottom and made of a metallic material as taught by Ichikawa in order to improve heat dissipation (Ichikawa, pages 3-4).

    PNG
    media_image7.png
    319
    478
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    339
    508
    media_image8.png
    Greyscale

Allowable Subject Matter
9.	Claims 8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the adhered protrusion (21) and the positioning part (81) are opposed to each other and are distant from each other, and a distance between the adhered protrusion (21) and the positioning part (81) is the same as a width of the inner periphery protrusion (see annotated fig. 8 below) -- in the combination as claimed.

    PNG
    media_image9.png
    382
    526
    media_image9.png
    Greyscale

Regarding claim 9 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:

Regarding claim 12 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the adhered protrusion (21) is kept in contact to a surface of the inner periphery protrusion (see annotated fig. 8 above) by the positioning part (81) (fig. 8) -- in the combination as claimed.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834             

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834